Office Action Summary
This final office action is in response to the filing of 24 March 2021.  Currently claims 1, 3-11, 13-17 and 19-20 are pending and examined below.

Response to Arguments
	The applicant’s arguments have been fully considered but they are not persuasive.

	The applicant argues that the claimed invention is not practically performed mentally and thus is patent eligible subject matter.
	The examiner respectfully disagrees.
	The claim recites limitations which are practically performed mentally – these include receiving data, determining accuracy, filtering data, determining an increase in accuracy, identifying a particular dataset, facilitating use of this dataset.  These limitations can be performed mentally.  The fact that the claimed invention uses a computer to increase the scale of the data that can processed does not make the claimed invention not practically performed mentally.  Mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 ("That 

	The applicant argues:

    PNG
    media_image1.png
    244
    1140
    media_image1.png
    Greyscale

	The examiner respectfully disagrees.
	The claim recites:

    PNG
    media_image2.png
    119
    1333
    media_image2.png
    Greyscale

	The specification states:

    PNG
    media_image3.png
    355
    1307
    media_image3.png
    Greyscale

	The claimed invention operates in the context of IBM’s Metropulse Analytics Workbench – a subscription service where user’s pay to generate models with their data and other data provided by IBM that enhances the accuracy of their data.  Thus, the claimed invention is directed to “facilitating use” which in the context outlined by the specification, is the selling of data/modelling, i.e. and thus is an abstract idea.

	The applicant argues that the claimed invention provides a technical improvement:

    PNG
    media_image4.png
    340
    1160
    media_image4.png
    Greyscale

	The examiner respectfully disagrees.
	The claimed invention is directed to steps which model data to improve accuracy (i.e. predictive ability of the model).  This is neither technical nor technological but rather algorithmic steps directed to processing data, for example, to improve predictions in sales or inventory forecasts; or to improve predictions how customers will respond to new marketing efforts.  This is neither technical or technological.  There is no improvement per se in the use of the computer.  Examination of the claims—as a whole and in terms of each claim’s limitations—reveals that the claims are not directed to improving computer performance and do not recite any such benefit. The claims are directed to marketing modelling and merely use a computer to improve
the performance of that modelling—not the performance of a computer.

	The applicant argues that this amendment overcomes the 112b:

    PNG
    media_image5.png
    176
    1420
    media_image5.png
    Greyscale

	The examiner respectfully disagrees.
	This merely recites that “hyper-local” data sets are filtered to those within a predetermined radius.  It does not set forth what the metes and bounds are for the term “hyperlocal” to begin with.  The rejection is maintained.  This is not the same thing as reciting a wherein clause in the claim that defines what hyperlocal means, i.e. “data specific to a predetermined radius of the location”.

	The rejection due to the word “similar” is withdrawn.

	The applicant argues with respect to Hunt:

    PNG
    media_image6.png
    197
    1149
    media_image6.png
    Greyscale

	The examiner respectfully disagrees.
	The claim actually does not recite a “predefined accuracy window, i.e. within a particular percentage).  The claim recites:

    PNG
    media_image7.png
    120
    1286
    media_image7.png
    Greyscale

	Thus the claim is broader than argued by applicant.  “Within a same accuracy improvement threshold” can simply mean that the accuracy is greater with the additional s, plural, or within a range).  The term “threshold” according to it’s ordinary and accustomed meaning is a single point, not a range, as shown here (from google define:

    PNG
    media_image8.png
    304
    897
    media_image8.png
    Greyscale

None of these meanings define a range, rather a single point.  In that sense 
the fusion provided by Hunt which results in an improvement in accuracy greater than before meets the ordinary and accustomed meaning of ‘threshold” as “within a same accuracy improvement threshold”).








 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 13-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of improving data modelling without significantly more. The claim(s) recite(s) abstract idea steps of receiving data, determining accuracy and a change in accuracy based on data used, identifying similar data from an accuracy standpoint and using the data to generate an improved accuracy model and are directed to an abstract idea which is a mental process (Further dependent claims directed to how the data is transacted as a product/service make the abstract idea organizing human activity – i.e. selling something). 
This judicial exception is not integrated into a practical application because the use of a generic computer for receiving and processing the data as claimed is merely implementing the abstract idea steps in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components (i.e. a generic computer, generic system and generic software elements) to receive and process data and thus do not provide an inventive concept in the claims  
Dependent claims similarly recite:
Using generic “machine learning” in modelling  (claim 3), 
Determining aspects of accuracy (claims 4-5), 
how data is clustered (claim 6), 
providing a notification and receiving an offer for data (i.e. transacting the data as a good or service) (claim 7), 
protecting the data from export/copying  (i.e. merely protecting a good or service from theft/unauthorized use) (claim 8), 
offering to sell and receiving an agreement in response (part of a transaction process (claim 9), 
offering to sell based on how data is marketing (e.g. best value or lowest price (again this is merely part of a nominal transaction process) (claim 10),  
performing the abstract idea steps of claim 1 reciting generic system elements - (the generic recitation of a computer, i.e. a processor, with memory and software, performing the claimed limitations does not integrate the abstract idea into a practical application nor provide significantly more (independent claims 11 and 17), 
 Claims 11, 13-17 and 19-20 recite similar limitations as Claims 1, 3-10 above and are therefore rejected under the same rationale.

The claims recite the processing and analyzing of data (This is a mental process – the claim limitations directed to transacting that data make it organizing human activity – how a product/service is sold).     The generic system implementation thus does not integrate the abstract idea into a practical application nor does it provide significantly more to make the abstract idea eligible.
The claims recite various aspects directed to how data is processed and then transacted (i.e. offered for sale).  An example of the abstract idea of the claimed invention is shown in Figure 2:

    PNG
    media_image9.png
    696
    1480
    media_image9.png
    Greyscale

The instant application is thus directed towards processing data in order to sell it (e.g. someone who wants a dataset to improve their forecasting or better understand data trends around a particular topic/subject/geographic area can purchase the data for sales/marketing purposes).  The claims recite generic hardware and computing techniques in order to implement this abstract idea (e.g. data for sale).
In the present case the instant application is not directed towards
improving a technology but rather figure out how sell a product/service that has some kind of intrinsic value (in this case data for modelling purposes).  
Such activities are squarely within the realm of abstract ideas, like (1) the risk hedging in Bilski v. Kappas, 130 S. Ct. 3218 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d 1366, 1370 (Fed. Cir. 2011); (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014); (6) determining a price of a product offered to a purchasing organization in Versata Dev. Grp., Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); and (7) pricing a product for sale in OIP 
"transmitting information related to ….data plan[s]”" is also a building block of a market economy and, like risk hedging and intermediated settlement, is an "abstract idea" beyond the scope of§ 101. See Alice, 573 U.S. at 220.
  
Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not integrate it into practical application and does not provide significantly more, the claimed invention is patent ineligible under 35 USC 101.












 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the term “hyperlocal” or “hyper-local”.  The metes and bounds of the claim term are indefinite.
This term is essentially the same as reciting “nearby” “near” or “close”, thus it is a term whose metes and bounds are unclear.  For example, a definition on the web states “hyper-local” as being:

    PNG
    media_image10.png
    230
    797
    media_image10.png
    Greyscale

It is not clear what the metes and bounds of “near me” i.e. “hyper-local” is.
This claim term is a marketing term whose metes and bounds will change over time based on technology.  For example, at the time of filing, “hyperlocal” would reflect 
Claims 1, 5-11 and 15-17 are thus indefinite by the use of this term.  (Dependent claims 3, 4, 13, 14, 19 and 20 inherit this deficiency).  Correction is required.  For purposes of examination the term has been interpreted to mean as per the reference cited below using the same term (i.e. hyper-local).
 
 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-17 and 19-20   are rejected under 35 U.S.C. 103 as being unpatentable over Hunt  US 2008/0319829 (hereinafter Hunt) in view of  
“Spatiotemporal event forecasting from incomplete hyper-local price data”,
X Zhang, L Zhao, AP Boedihardjo, CT Lu… - Proceedings of the …, 2017 - dl.acm.org
(hereinafter Zhang)
 
	Regarding Claim 1, Hunt teaches
 1. A computer-implemented method comprising:
receiving, by a workbench platform, customer data associated with a customer;
	Figure 1:
	
    PNG
    media_image11.png
    436
    402
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    140
    496
    media_image12.png
    Greyscale

	(The interface of Figure 1 #182 interfaces with the analytic workbench, similarity facility, data fusion, and other analytic elements of Hunt’s invention – this interface can also broadly be construed to be a workbench platform).
	This system receives data (i.e. customer data) in order to build various models.  Since the purpose of Hunt’s invention is to analyze, inter alia, purchase transactions to identify patterns (see paragraphs 4 and 9), the data in Hunt is clearly “customer data”, i.e. data from customers.
determining, using the customer data, an accuracy of a customer model;
	paragraph 460:
	
    PNG
    media_image13.png
    225
    493
    media_image13.png
    Greyscale

	The estimated behaviors here are those modelled by a customer model – such as those described in detail in paragraph 455).  
identifying a location associated with the customer data; and
filtering all hyper-local data sets accessible by the workbench platform by the location associated with the customer data to generate the plurality of hyper-local data sets [[comprising data specific to a predetermined radius of the location]].
	Paragraph 159:
	
    PNG
    media_image14.png
    165
    496
    media_image14.png
    Greyscale

Here venues (or geographies or hyper local data sets) are filtered for use by the data.  The granting matrix and associated rules (specified by the user in selecting which data they wish to analyzed) filters the data according to how the user wishes to see it.  See paragraph 194:

    PNG
    media_image15.png
    387
    506
    media_image15.png
    Greyscale

Here, as claimed, the user is filtering the data based on the venue (i.e. the hyperlocal data)

for each of the plurality of hyper-local data sets, determining an increase in model accuracy attributed to a supplemental use of the respective hyper-local data set with the customer data as additional training data;
	paragraph 455 The data fusion of Hunt provides for determining a decrease in bias (i.e. an increase in accuracy because this is error in a model’s predictions).
	Paragraph 515,  Here a plurality of datasets are used (these include those datasets based on venue, or hyperlocal datasets as discussed in paragraph 509):
	
    PNG
    media_image16.png
    94
    498
    media_image16.png
    Greyscale

	The plurality of datasets include those of overlapping venue (i.e. hyper-local) as discussed here in paragraph 520
	
    PNG
    media_image17.png
    136
    487
    media_image17.png
    Greyscale

	For each dataset, the effects (i.e. increase in this case) on accuracy is determined:
	
    PNG
    media_image18.png
    143
    501
    media_image18.png
    Greyscale


identifying at least one group of hyper-local data sets of the plurality of hyperlocal data sets that result in increases in model accuracy that fall within a same accuracy improvement threshold ; and
	
    PNG
    media_image19.png
    211
    621
    media_image19.png
    Greyscale

	 Here the group is two that are similar enough to compete against each other as far as their impact on model accuracy.  The competition here is to see which one provides the greatest accuracy as to impacting the predictive model.  Figure 31 shows levels of accuracy
facilitating use of a select one or more of the hyper-local data sets of the at least one group of hyper-local data sets in generating an improved accuracy customer model.
	
    PNG
    media_image20.png
    148
    619
    media_image20.png
    Greyscale

	The improvement of the data based on the competitive fusion results in increased accuracy of the data.  (Improved data accuracy leads to better forecasts – 

A “venue” as taught by Hunt is analogous to the “hyper-local datasets.  See paragraph 146:
             
    PNG
    media_image21.png
    305
    512
    media_image21.png
    Greyscale

	However, given Hunt was filed before the term, “hyperlocal” was used in marketing lingo, this term is more explicitly taught by Zhang as shown here on page 507:
	
    PNG
    media_image22.png
    183
    591
    media_image22.png
    Greyscale


	Zhang further notes (page 509):
	
    PNG
    media_image23.png
    209
    586
    media_image23.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hunt to have included hyperlocal data as suggested by Zhang because it would have provided the benefit of better forecasting local events.  Furthermore there is a reasonable expectation of success because Hunt teaches using location as a data characteristic – using the locational information of Zhang would provide an additional layer of resolution for a prediction model and thus would improve the predictions made by Hunt.

Regarding Claim 3, Hunt teaches
3. The computer-implemented method of claim 1, wherein the customer model comprises a machine learning model [[that is generated using a first portion of the customer data as training data]].
Paragraph 339:

    PNG
    media_image24.png
    118
    504
    media_image24.png
    Greyscale

Here Hunt teaches where the models can be a machine learning algorithm (While this does not say that the projection and other models in Hunt are “machine learning” explicitly, this does teach that the models can be “machine learning”.  Given that machine learning models are known to be an effective way to formulate predictions (official notice), it would have been obvious to one of ordinary skill in the art to have combined the separate teachings, e.g. to have used machine learning models to have performed the projection discussed above because it would have provided the benefit of using a well-known robust way to perform the projection.)  Additionally the limitations as recited could be considered to not be granted patentable weight because it merely recites how the model is derived without incorporating this derivation as a positive step. 

Regarding Claim 4, Hunt teaches using data for modelling as discussed above, however Hunt does not teach segmenting a given dataset into a training and testing portion as per, however this technique is shown as being well known in the art by Zhang:
4. The computer-implemented method of claim 3, wherein determining the accuracy of the customer model comprises:
testing the customer model using a second portion of the customer data as testing data; and
determining how accurate the customer model is in predicting results associated with the testing data.
Page 512:

    PNG
    media_image25.png
    158
    590
    media_image25.png
    Greyscale

Here Zhang teaches the well known in the art concept of splitting a data set into training and validation (i.e. testing) portions.  This is a well known technique for evaluating a model by using a portion of the data to train the model and then using a related portion of the data to test the model.  Thus the ability of the model to extrapolate or predict known data related to, but not part of, the original data is performed.  It would have thus been obvious to have applied the teachings of Zhang regarding the well known training/testing approach to modelling, to the models discussed by Hunt, because it would have provided the benefit of providing robust models for prediction.  Hunt’s analytic workbench and analytical interface provides the ability for a user to segment and sort data according to various needs, thus there is a reasonable expectation of success of applying this approach using the workbench/analytic tool of Hunt.

Regarding Claim 5, Hunt teaches using data for modelling as discussed above, however Hunt does not teach segmenting a given dataset into a training and testing portion as per, however this technique is shown as being well known in the art by Zhang
5. The computer-implemented method of claim 4, wherein determining an increase in model accuracy based on use of the hyper-local data set and the customer set comprises:
generating a test model using the first portion of the customer data and the hyperlocal data set as training data;
testing the test model using the second portion of the customer data as testing data;
	The training/testing is as discussed in claim 4 as taught by Zhang, the rationale is the same as for claim 4 above.
determining how accurate the test model is in predicting results associated with the testing data; and
	Zhang teaches a particular evaluation of a model in Section 6 on page 512	
    PNG
    media_image26.png
    199
    596
    media_image26.png
    Greyscale

comparing an accuracy of the test model to the accuracy of the customer model to determine a difference in model accuracy.
Here the comparison of a model to other known approaches is evaluated (Section 6 page 512 excerpt shown above).
Zhang teaches that a particular model that is proposed can be evaluated against known methods (i.e. known modelling techniques).  This suggests, in combination with 
Accordingly it would have been obvious to one of ordinary skill in the art to have modified the teachings of Hunt to have included where a new model (i.e. a test model) was evaluated against a known model (i.e. a customer model) because it would have provided the benefit of improving the ability to forecast.  From the teachings of Hunt various modelling techniques can be applied (see paragraph 339 where it is suggested that the workbench/analytical system of Hunt is for evaluating different techniques and approaches in order to gain a better understanding of customer behavior.  Ultimately this leads to better decisions regarding how individuals make purchasing decisions.  Given the fact that the analytic workbench and analytical interface of Hunt provides the ability for a user to evaluate different models/approaches already, there is a reasonable expectation of success of applying this approach using the workbench/analytic tool of Hunt.

Regarding Claim 6, Hunt teaches:
6. The computer-implemented method of claim 5, wherein identifying the at least one group of hyper-local data sets of the plurality of hyper-local data sets comprises clustering the plurality of hyper-local data sets based on model accuracy.
Paragraph 457, for a service which is provided to retailers, the datasets are clustered according to accuracy (i.e. participating retailers, i.e. retailers that are paying to access the data, are provide more accurate datasets than those non-participating 


Regarding Claim 7, Hunt teaches:
7. The computer-implemented method of claim 6, wherein facilitating use of a select one or more of the hyper-local data sets of the at least one group of hyper-local data sets comprises:
notifying an owner of a first hyper-local data set of the at least one group of
hyper-local data sets of the difference in model accuracy associated with the first hyperlocal data set;

    PNG
    media_image27.png
    123
    498
    media_image27.png
    Greyscale
         

    PNG
    media_image28.png
    162
    500
    media_image28.png
    Greyscale

This suggests notifying the owners of the data (i.e. the retailer which provides the data) of the difference in accuracy (i.e. for those wishing to pay, they are notified that they are provided access to more accurate data – for those wishing to not pay, do not have access to the most accurate datasets) (it is also important to note here that when Hunt discusses varying degrees of accuracy of the data, this is understood to 
notifying the owner of the difference in model accuracy associated with one or more second hyper-local data sets of the at least one group of hyper-local data sets that are associated with one or more other owners; and
As discussed above with respect to paragraph 457, as part of the service those retailers paying (and those which are not paying, but merely provide their data) are informed of the varying degrees of accuracy provided as a function of whether they are paying for the service or not.
Hunt does not teach, per se, the brokering of data offered from those owning data for sale to other customers (i.e. retailers wishing to model)
receiving an offer from the owner, wherein the offer represents a price of the first hyper-local data set that is offered for sale to the customer.
However Official Notice is taken that brokering data (i.e. offering to sell data through a clearinghouse) is old and well known in the art.  It would have been obvious to have modified Hunt’s teachings whereby an analytical service is provided to customers who offer their data for free or additionally can pay a fee to access more accurate data to have included where the owner of a data set offers to sell their data to the service provided by Hunt for sale to the customer because it would have provided a number of benefits.  First if an outside entity has a very accurate/comprehensive dataset, this would improve the system of Hunt which is directed towards attempting to create/find accurate datasets in order to improve forecasts.  Second, being able to broker additional datasets with very high accuracy or some other superlative 

Regarding Claim 8, Hunt teaches:
8. The computer-implemented method of claim 1, wherein the workbench platform prevents export or copying of any hyper-local data set by the customer.

    PNG
    media_image29.png
    205
    500
    media_image29.png
    Greyscale

Here if a customer does not log into the analytic platform, they are prevented from exporting (i.e. the passage teaches requiring logging in to have access to the export function).

Regarding Claim 9, Hunt teaches:
9. The computer-implemented method of claim 1, wherein facilitating use of a select one or more of the hyper-local data sets of the at least one group of hyper-local data sets comprises:
providing, to the customer, one or more offers associated with one or more
corresponding hyper-local data sets of the at least one group of hyper-local data sets; and receiving, from the customer, an acceptance of one of the one or more of the offers.
	Paragraph 457, from this paragraph (cited above), there are at least two offerings from participating retailers.  One is that they pay to have access to the most accurate datasets.  The other is that they participate by sharing their data, but their price is zero.  Given the difference between paying something for the service and paying zero means that the retailer accepts the offer (paying something or paying zero).

Regarding Claim 10, Hunt teaches:
10. The computer-implemented method of claim 1, wherein facilitating use of a select one or more of the hyper-local data sets of the at least one group of hyper-local data sets comprises automatically accepting on behalf of the customer, one of a lowest price offer or a best value offer associated with a hyper-local data set of the at least one group of hyper-local data sets.
Paragraph 457, from this paragraph (cited above), there are at least two offerings from participating retailers.  One is that they pay to have access to the most accurate datasets.  The other is that they participate by sharing their data, but their price is zero.  Given the difference between paying something for the service and paying zero means that the retailer has a lowest price offer (i.e. zero with the implicit cost of providing their data).

Claims 11, 13-17 and 19-20 recite similar limitations to those addressed by the rejection of claims 1 and 3-10 above and are therefore rejected under the same rationale.
Furthermore regarding the system with memory and processors of claim 11, Hunt teaches using this to perform the method steps (see paragraph 172). 
Furthermore regarding the software of claim 17, Hunt teaches using this to perform the method steps (see paragraph 189). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

IBM MetroPulse, retrieved from ‌https://www-03.ibm.com › software › sla › sladb.nsf, 2018


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G STERRETT whose telephone number is (571)272-6881.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6737.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623